Case 8:19-cv-00847-CJC-DFM Document 62-2 Filed 08/31/20 Page 1 of 17 Page ID #:987




    1 Mathew K. Higbee, Esq. SBN 241380
      Ryan E. Carreon, Esq., SBN 311668
    2 HIGBEE & ASSOCIATES
      1504 Brookhollow Dr., Suite 112
    3 Santa Ana, CA 92705
      (714) 617-8336
    4 (714) 597-6559 facsimile
      mhigbee@higbeeassociates.com
    5 rcarreon@higbeeassociates.com
    6 Attorney for Plaintiff,
      DENNIS FUGNETTI PHOTOGRAPHY TRUST
    7
    8                     UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
    9
      DENNIS FUGNETTI PHOTOGRAPHY Case No.: 8:19-cv-00847-CJC-DFM
   10 TRUST,
                                  DECLARATION OF RYAN E.
   11               Plaintiff,    CARREON
   12   v.
   13
      BIRD B GONE, INC.; and DOES 1-10,
   14 inclusive,
   15
                         Defendant.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                          i
                             DECLARATION OF RYAN E. CARREON
Case 8:19-cv-00847-CJC-DFM Document 62-2 Filed 08/31/20 Page 2 of 17 Page ID #:988



    1                      DECLARATION OF RYAN E. CARREON
    2   I, Ryan E. Carreon, declare as follows:
    3         1.      I am an attorney at law duly admitted to practice before the courts of
    4   California and the Central District of California
    5         2.      I am over the age of 18 years old. I have personal knowledge of all
    6   matters stated herein, and if called as a witness, I could and would competently
    7   testify thereto.
    8         3.      I am the attorney for the Dennis Fugnetti Photography Trust as well as
    9   the attorney for the former Plaintiff in this action Dennis Fugnetti.
   10         4.      On June 24, 2020, I met and conferred with counsel for Bird B Gone
   11   regarding the substitution of a new plaintiff.
   12         5.      During to meet and confer I stated that it was my understanding that
   13   after he passed, Dennis Fugnetti’s widow had inherited everything. I also stated that
   14   the family intended to form a trust containing Fugnetti’s photography assets and
   15   that the newly formed trust would be substituted in as the new Plaintiff.
   16         6.      I indicated that the documents would be provided to counsel for Bird B
   17   Gone once they were finalized.
   18         7.      On the evening of August 26, 2020, I received the executed
   19   Declaration of Alana J. Fugnetti submitted herewith, including the accompanying
   20   transfer of rights and trust formation documents.
   21         8.      The next morning I sent these documents to counsel for Bird B Gone.
   22         9.      Attached hereto as Exhibit A is a true and correct copy of my email
   23   correspondence with counsel for Bird B Gone.
   24         10.     After sending the documents to counsel for Bird B Gone, I requested
   25   that we meet and confer pursuant to Local Rule 7-3 prior to filing this Motion to
   26   Substitute.
   27         11.     In response, counsel for Bird B Gone stated that they believed the meet
   28   and confer on June 24, 2020 was sufficient and that “we will not take the position

                                             1
                                DECLARATION OF RYAN E. CARREON
Case 8:19-cv-00847-CJC-DFM Document 62-2 Filed 08/31/20 Page 3 of 17 Page ID #:989



    1   you failed to confer on the subject of the motion.”
    2        12.     I therefore consider my Rule 7-3 obligations fulfilled.
    3        13.     Attached hereto as Exhibit B is a true and correct copy of my email
    4   correspondence with counsel for Bird B Gone
    5        14.     On May 26, 2020, Bird B Gone filed a notice of death pursuant to
    6   Federal Rules of Civil Procedure 25.
    7        15.     On August 3, 2020, I received an email from counsel for Bird B Gone
    8   asking if I considered the notice of death to be served on Alana and Katie Fugnetti
    9   or whether they should be served pursuant to Rule 4 of the Federal Rules of Civil
   10   Procedure.
   11        16.     I responded by stating my understanding that because Alana and Katie
   12   Fugnetti were non-parties they needed to be served pursuant to Rule 4.
   13        17.     In response, counsel for Bird B Gone asked if I would accept service
   14   on their behalf.
   15        18.     After confirming that I was authorized to accept service, I emailed
   16   counsel for Bird B Gone and stated that I would accept service retroactive to the
   17   date of the August 3 email.
   18        19.     Attached hereto as Exhibit C is a true and correct copy of my email
   19   correspondence with counsel for Bird B Gone
   20        I certify under penalty of perjury under the laws of the United States that the
   21   foregoing is true and correct.
   22        Executed on August 31, 2020, at Tustin, California.
   23
   24
                                                     _________________
   25
                                                        Ryan E. Carreon
   26
   27
   28
                                            2
                               DECLARATION OF RYAN E. CARREON
Case 8:19-cv-00847-CJC-DFM Document 62-2 Filed 08/31/20 Page 4 of 17 Page ID #:990




                     Exhibit “A”
8/31/2020
       Case                                   Gmail - Fugnetti
               8:19-cv-00847-CJC-DFM Document 62-2      Filedv. Bird B Gone
                                                                08/31/20    Page 5 of 17 Page ID #:991

                                                                                            Ryan Carreon <ryancarreon1@gmail.com>



 Fugnetti v. Bird B Gone
 Jennifer Shih <jshih@fishiplaw.com>                                                        Mon, Aug 24, 2020 at 5:15 PM
 To: Ryan Carreon <rcarreon@higbeeassociates.com>
 Cc: John van Loben Sels <jvanlobensels@fishiplaw.com>, Rita Marfatia <rmarfatia@fishiplaw.com>

    Ryan:

    Please let us know by tomorrow if you will accept service of the a ached mo on on behalf of Alana and
    Ka e Fugne or if we should serve them via a process server.

    Thanks,

    Jennifer

    From: Ryan Carreon <rcarreon@higbeeassociates.com>
    Sent: Thursday, August 6, 2020 7:00 PM
    [Quoted text hidden]


    [Quoted text hidden]


     2 attachments
          Doc 59-1; Shih Dec ISO Mtn to Substitute.pdf
          50K
          Doc 59; Mtn to Substitute.pdf
          99K




https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-f%3A1675954302635210218&simpl=msg-f%3A1675954302635210218   1/1
8/31/2020
       Case                                    Gmail - Fugnetti
                8:19-cv-00847-CJC-DFM Document 62-2      Filedv. Bird B Gone
                                                                 08/31/20    Page 6 of 17 Page ID #:992

                                                                                                            Ryan Carreon <ryancarreon1@gmail.com>



 Fugnetti v. Bird B Gone
 Ryan Carreon <rcarreon@higbeeassociates.com>                                                Tue, Aug 25, 2020 at 5:16 PM
 To: Jennifer Shih <jshih@fishiplaw.com>
 Cc: John van Loben Sels <jvanlobensels@fishiplaw.com>, Rita Marfatia <rmarfatia@fishiplaw.com>

    Hi Jennifer,

    I will accept service of these documents. As an initial matter, contrary to your declaration, we have not met and conferred
    about BBG filing this motion. Our most recent meet and confer was regarding the joint status report. At no time prior to the
    filing of the motion yesterday had BBG indicated that they would move to add Alana or Kate Fugnetti as parties.

    As you are aware FRCP 25 requires that the motion to substitute be brought 90 days after service of the notice of death
    on all parties pursuant to Rule 5 and nonparties pursuant to Rule 4. You will recall, based on our prior email
    correspondence in this email chain, that service was not effectuated until August 3. That means we are well within the
    deadline to timely file a motion to substitute.

    Due to some issues not relevant to this case, it has taken much longer than anticipated to complete the trust and transfer
    documents. Nonetheless, it is my understanding that they been executed as of last Friday. The Fugnettis do not own a
    scanner, but we have arranged for them to be able to scan the completed documents over on Wednesday which I will
    then forward to you. In addition to the trust and transfer of rights, the documents will also include a redacted version of
    Dennis Fugnetti's will. I will provide these to you and had anticipated providing them as soon as I had received them so
    that we could meet and confer in anticipation of me filing a motion to substitute.

    Because BBG has filed a motion preemptively, I would propose that we meet and confer some time next week after you
    have had a chance to review the documents in anticipation of us filing our own motion to substitute. I would also propose
    that we stipulate to continue the hearing date on BBG's motion so that our motion can be filed and heard on the same day
    so as to be most efficient for the court.

    Please let me know when you are available to confer next week.

    Ryan E. Carreon
    Associate Attorney
    Copyright Division

    Law Firm of Higbee & Associates (http://www.higbeeassociates.com)
    1504 Brookhollow Dr., Suite 112, Santa Ana, CA 92705
    Direct: (714) 617-8336
    Phone: (800) 716-1245 Fax: (714) 597-6559

    This electronic mail message and any attachment is conﬁdential and may also contain privileged attorney-client information or work product. If you are not the
    intended recipient, or the person responsible to deliver it to the intended recipient, you may not use, disseminate, distribute or copy this communication. If you
    have received the message in error, please immediately notify us by reply electronic mail or by telephone and delete this original message.

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-a%3Ar4279399059105297902&simpl=msg-a%3Ar4279399059105297902                              1/1
8/31/2020
       Case                                   Gmail - Fugnetti
               8:19-cv-00847-CJC-DFM Document 62-2      Filedv. Bird B Gone
                                                                08/31/20    Page 7 of 17 Page ID #:993

                                                                                            Ryan Carreon <ryancarreon1@gmail.com>



 Fugnetti v. Bird B Gone
 Jennifer Shih <jshih@fishiplaw.com>                                                        Wed, Aug 26, 2020 at 9:28 AM
 To: Ryan Carreon <rcarreon@higbeeassociates.com>
 Cc: John van Loben Sels <jvanlobensels@fishiplaw.com>, Rita Marfatia <rmarfatia@fishiplaw.com>

    Ryan:

    We will agree to a s pula on to move our September 21, 2020 hearing date to September 28, 2020
    provided that you will produce the trust/will documents by the end of today.

    Best,

    Jennifer

    From: Ryan Carreon <rcarreon@higbeeassociates.com>
    Sent: Tuesday, August 25, 2020 5:16 PM
    [Quoted text hidden]


    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-f%3A1676106066606391289&simpl=msg-f%3A1676106066606391289   1/1
8/31/2020
       Case                                    Gmail - Fugnetti
                8:19-cv-00847-CJC-DFM Document 62-2      Filedv. Bird B Gone
                                                                 08/31/20    Page 8 of 17 Page ID #:994

                                                                                                            Ryan Carreon <ryancarreon1@gmail.com>



 Fugnetti v. Bird B Gone
 Ryan Carreon <rcarreon@higbeeassociates.com>                                               Wed, Aug 26, 2020 at 9:30 AM
 To: Jennifer Shih <jshih@fishiplaw.com>
 Cc: John van Loben Sels <jvanlobensels@fishiplaw.com>, Rita Marfatia <rmarfatia@fishiplaw.com>

    Jennifer,

    As soon as my client scans them to me I will send them to you. I anticipate that happening today but if for some reason it
    does not, I'll send them over to you as soon as I receive them.

    Ryan E. Carreon
    Associate Attorney
    Copyright Division

    Law Firm of Higbee & Associates (http://www.higbeeassociates.com)
    1504 Brookhollow Dr., Suite 112, Santa Ana, CA 92705
    Direct: (714) 617-8336
    Phone: (800) 716-1245 Fax: (714) 597-6559

    This electronic mail message and any attachment is conﬁdential and may also contain privileged attorney-client information or work product. If you are not the
    intended recipient, or the person responsible to deliver it to the intended recipient, you may not use, disseminate, distribute or copy this communication. If you
    have received the message in error, please immediately notify us by reply electronic mail or by telephone and delete this original message.

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-a%3Ar-3179007530841800952&simpl=msg-a%3Ar-3179007530841800952                            1/1
8/31/2020
       Case                                    Gmail - Fugnetti
                8:19-cv-00847-CJC-DFM Document 62-2      Filedv. Bird B Gone
                                                                 08/31/20    Page 9 of 17 Page ID #:995

                                                                                                            Ryan Carreon <ryancarreon1@gmail.com>



 Fugnetti v. Bird B Gone
 Ryan Carreon <rcarreon@higbeeassociates.com>                                               Thu, Aug 27, 2020 at 10:34 AM
 To: Jennifer Shih <jshih@fishiplaw.com>
 Cc: John van Loben Sels <jvanlobensels@fishiplaw.com>, Rita Marfatia <rmarfatia@fishiplaw.com>

    Hi Jennifer,

    Please see the attached documents.

    Ryan E. Carreon
    Associate Attorney
    Copyright Division

    Law Firm of Higbee & Associates (http://www.higbeeassociates.com)
    1504 Brookhollow Dr., Suite 112, Santa Ana, CA 92705
    Direct: (714) 617-8336
    Phone: (800) 716-1245 Fax: (714) 597-6559

    This electronic mail message and any attachment is conﬁdential and may also contain privileged attorney-client information or work product. If you are not the
    intended recipient, or the person responsible to deliver it to the intended recipient, you may not use, disseminate, distribute or copy this communication. If you
    have received the message in error, please immediately notify us by reply electronic mail or by telephone and delete this original message.

    [Quoted text hidden]


          20200821 Decl. of AJF and Exhibits 528142.pdf
          4517K




https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-a%3Ar172948740781134250&simpl=msg-a%3Ar172948740781134250                                1/1
Case 8:19-cv-00847-CJC-DFM Document 62-2 Filed 08/31/20 Page 10 of 17 Page ID
                                  #:996




                   Exhibit “B”
8/31/2020                                    Gmail
            Case 8:19-cv-00847-CJC-DFM Document    - Fugnetti
                                                62-2          v. Bird08/31/20
                                                          Filed      B Gone   Page 11 of 17 Page ID
                                              #:997
                                                                                                            Ryan Carreon <ryancarreon1@gmail.com>



  Fugnetti v. Bird B Gone
  Ryan Carreon <rcarreon@higbeeassociates.com>                                                Thu, Aug 27, 2020 at 4:19 PM
  To: Jennifer Shih <jshih@fishiplaw.com>
  Cc: John van Loben Sels <jvanlobensels@fishiplaw.com>, Rita Marfatia <rmarfatia@fishiplaw.com>

    Jennifer,

    We have not yet had a chance to meet and confer on my proposed motion to substitute (or BBG's motion for that matter)
    as I explained in my email on August 25th. Your asking me whether we would agree to add agree to substitute Katie and
    Alana Fugnetti as counter-defendants is certainly something we should have discussed had BBG complied with the meet
    and confer rule prior to filing its motion to substitute. As you know, pursuant to LR 7-3, after we meet and confer I must
    wait seven days to file the motion. Even if we met and conferred today, the soonest I would be able to file the motion
    would be September 3rd which is too late to have it heard by the 28th. If you are willing to waive the meet and confer
    requirement, I can have the motion filed in time to be heard on the 28th otherwise we will have to figure something else
    out.

    In response to your question about adding in Katie and Alana Fugnetti, I do not believe they would agree to that. While I
    think I understand your position on adding Alana (although I disagree that she should be added), I am not sure you have
    any good faith basis to add Katie as a party seeing as she has never had any interest in any of the subject matter of the
    litigation. Again, this is something that ought to have been discussed in the meet and confer. In any event, please let me
    know if you will allow us to file our motion so it can be heard on the 28th.

    Ryan

    Ryan E. Carreon
    Associate Attorney
    Copyright Division

    Law Firm of Higbee & Associates (http://www.higbeeassociates.com)
    1504 Brookhollow Dr., Suite 112, Santa Ana, CA 92705
    Direct: (714) 617-8336
    Phone: (800) 716-1245 Fax: (714) 597-6559

    This electronic mail message and any attachment is conﬁdential and may also contain privileged attorney-client information or work product. If you are not the
    intended recipient, or the person responsible to deliver it to the intended recipient, you may not use, disseminate, distribute or copy this communication. If you
    have received the message in error, please immediately notify us by reply electronic mail or by telephone and delete this original message.

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-a%3Ar8522747125383104556&simpl=msg-a%3Ar8522747125383104556                              1/1
8/31/2020                                    Gmail
            Case 8:19-cv-00847-CJC-DFM Document    - Fugnetti
                                                62-2          v. Bird08/31/20
                                                          Filed      B Gone   Page 12 of 17 Page ID
                                              #:998
                                                                                            Ryan Carreon <ryancarreon1@gmail.com>



  Fugnetti v. Bird B Gone
  Jennifer Shih <jshih@fishiplaw.com>                                                         Thu, Aug 27, 2020 at 4:58 PM
  To: Ryan Carreon <rcarreon@higbeeassociates.com>
  Cc: John van Loben Sels <jvanlobensels@fishiplaw.com>, Rita Marfatia <rmarfatia@fishiplaw.com>

    Ryan:

    The par es met and conferred on June 24, 2020. We believed then that the conference would have been more
    meaningful had you shared the will and trust documents in advance of the conference, but you refused to do so un l
    today. We expected you to bring your subs tu on mo on on August 24, as you stated in the status report.
    Obviously, we will not take the posi on you failed to confer on the subject of the mo on; just as we believe your
    sugges on that we failed to confer is belied by the facts and correspondence of the par es.

    Regarding Ka e, you can say that the trust document reﬂects that she will be the trustee if and when the ownership
    of the copyright is transmi ed to the trust. If the trust is subs tuted as the plain ﬀ, then it will be Ka e who is
    con nuing to prosecute the infringement claim and thereby con nue to harm BBG by her ac ons. As such, she must
    be liable for the harm she causes.

    Please also let us know if you will be providing the 1990 trust.

    Best,

    Jennifer

    From: Ryan Carreon <rcarreon@higbeeassociates.com>
    Sent: Thursday, August 27, 2020 4:19 PM
    [Quoted text hidden]


    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-f%3A1676224995722989384&simpl=msg-f%3A1676224995722989384   1/1
Case 8:19-cv-00847-CJC-DFM Document 62-2 Filed 08/31/20 Page 13 of 17 Page ID
                                  #:999




                   Exhibit “C”
8/31/2020                                    Gmail
            Case 8:19-cv-00847-CJC-DFM Document    - Fugnetti
                                                62-2          v. Bird08/31/20
                                                          Filed      B Gone   Page 14 of 17 Page ID
                                              #:1000
                                                                                            Ryan Carreon <ryancarreon1@gmail.com>



  Fugnetti v. Bird B Gone
  Jennifer Shih <jshih@fishiplaw.com>                                                         Mon, Aug 3, 2020 at 4:55 PM
  To: Ryan Carreon <rcarreon@higbeeassociates.com>
  Cc: John van Loben Sels <jvanlobensels@fishiplaw.com>, Rita Marfatia <rmarfatia@fishiplaw.com>

    Ryan:


    Will you deem our no ce of sugges on of death ﬁled on May 26, 2020 to be served on Mrs. Fugne                                   and
    Ka e Fugne or will we need to serve them under FRCP Rule 4?

    Thanks,

    Jennifer


    From: Ryan Carreon <rcarreon@higbeeassociates.com>
    Sent: Friday, June 26, 2020 12:10 PM
    [Quoted text hidden]


    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-f%3A1674050534136413021&simpl=msg-f%3A1674050534136413021   1/1
8/31/2020                                    Gmail
            Case 8:19-cv-00847-CJC-DFM Document    - Fugnetti
                                                62-2          v. Bird08/31/20
                                                          Filed      B Gone   Page 15 of 17 Page ID
                                              #:1001
                                                                                            Ryan Carreon <ryancarreon1@gmail.com>



  Fugnetti v. Bird B Gone
  Ryan Carreon <rcarreon@higbeeassociates.com>                                                Tue, Aug 4, 2020 at 2:38 PM
  To: Jennifer Shih <jshih@fishiplaw.com>
  Cc: John van Loben Sels <jvanlobensels@fishiplaw.com>, Rita Marfatia <rmarfatia@fishiplaw.com>

    Hi Jennifer,

    Our understanding is that service via ECF is only valid for parties who have made an appearance. Since neither the wife
    or daughter were parties or had made an appearance at the time the notice was filed, the ECF service does not count.
    However, I can speak to them to see if they would consent to me accepting service on their behalf effective as of today. I
    think they probably will, but I’ll still need to confirm. I should have an answer for you in the next couple of days.

    Ryan
    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-a%3Ar13798732767284847&simpl=msg-a%3Ar13798732767284847   1/1
8/31/2020                                    Gmail
            Case 8:19-cv-00847-CJC-DFM Document    - Fugnetti
                                                62-2          v. Bird08/31/20
                                                          Filed      B Gone   Page 16 of 17 Page ID
                                              #:1002
                                                                                            Ryan Carreon <ryancarreon1@gmail.com>



  Fugnetti v. Bird B Gone
  Jennifer Shih <jshih@fishiplaw.com>                                                         Thu, Aug 6, 2020 at 4:08 PM
  To: Ryan Carreon <rcarreon@higbeeassociates.com>
  Cc: John van Loben Sels <jvanlobensels@fishiplaw.com>, Rita Marfatia <rmarfatia@fishiplaw.com>

    Hi Ryan:

    Got it, please let us know if you have heard from Ka e or Mrs. Fugne                      regarding the consent to service.

    Best,

    Jennifer

    From: Ryan Carreon <rcarreon@higbeeassociates.com>
    Sent: Tuesday, August 4, 2020 2:38 PM
    [Quoted text hidden]


    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-f%3A1674319348583744879&simpl=msg-f%3A1674319348583744879   1/1
8/31/2020                                    Gmail
            Case 8:19-cv-00847-CJC-DFM Document    - Fugnetti
                                                62-2          v. Bird08/31/20
                                                          Filed      B Gone   Page 17 of 17 Page ID
                                              #:1003
                                                                                                            Ryan Carreon <ryancarreon1@gmail.com>



  Fugnetti v. Bird B Gone
  Ryan Carreon <rcarreon@higbeeassociates.com>                                                Thu, Aug 6, 2020 at 7:00 PM
  To: Jennifer Shih <jshih@fishiplaw.com>
  Cc: John van Loben Sels <jvanlobensels@fishiplaw.com>, Rita Marfatia <rmarfatia@fishiplaw.com>

    Hi Jennifer,

    We will accept service on their behalf retroactive to the date of your email, August 3, 2020. Let me know if you have any
    questions.

    Ryan E. Carreon
    Associate Attorney
    Copyright Division

    Law Firm of Higbee & Associates (http://www.higbeeassociates.com)
    1504 Brookhollow Dr., Suite 112, Santa Ana, CA 92705
    Direct: (714) 617-8336
    Phone: (800) 716-1245 Fax: (714) 597-6559

    This electronic mail message and any attachment is conﬁdential and may also contain privileged attorney-client information or work product. If you are not the
    intended recipient, or the person responsible to deliver it to the intended recipient, you may not use, disseminate, distribute or copy this communication. If you
    have received the message in error, please immediately notify us by reply electronic mail or by telephone and delete this original message.

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-a%3Ar-8047235388162308268&simpl=msg-a%3Ar-8047235388162308268                            1/1
